FARR, J.
Epitomized Opinion
Published Only in Ohio Law Abstract
DeCamp brought an action for personal injuries against The Youngstown Railway Company in the Common Pleas’ Court of Mahon-ing County. DeCamp was employed by the Street Car Company and was going to the company’s carbarn to assume his duties as night foreman. In order for him to reach the carbárn it was necessary and customary for him to ride upon one of defendant’s cars. The defendant had furnished him with a book of tickets in* order that he might be carried to and from work as an incident of his contract. While DeCamp was1 alighting from the street car in front of the barn, the car suddenly started forward in such a manner as to throw him off and injure him. As the trial resulted in a verdict in favor of plaintiff, the defendant prosecuted error, claiming that it was immune from damages as DeCamp was acting in the course of his employment at the time he was injured and therefore was only entitled to compensation. In reversing the judgment of the lower court, the Court of Appeals held:
1. Where an employe as an incident of his employment is carried to and from the place of his labor, especially to his employment, by the employer, and from the time he enters a car, train or other vehicle for transporation to his place of service he is ordinarily in the course of his employment. Therefore, where his employer complies with the State Compensation Act the employer is not liable for damages and the only amount to which an injured employe is entitled is compensation.
2. Employes while being carried to and from their place of employment, as part of their contract of service, or as a privilege incidental thereto, there being no deduction from their wages for such transportation, is an employe of the company for which he is working and not a passenger.